Citation Nr: 0814304	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for neuropathy, to 
include as secondary to exposure to Agent Orange (AO).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disability to include scoliosis and degenerative changes with 
secondary spinal stenosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and June 2005 rating 
determinations of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The October 2000 
decision, in part, denied entitlement to service connection 
for a bilateral knee condition.  The June 2005 rating 
decision, in part, denied entitlement to service connection 
for mild scoliosis, degenerative changes with secondary mild 
spinal stenosis and neuropathy.

In April 2007, the Board remanded these issues for further 
development.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  Current neuropathy is not related to an in-service 
disease or injury, including exposure to Agent Orange or 
other herbicides.

4.  A current bilateral knee disability is not related to any 
disease or injury in service.  

5.  The veteran's current low back disability, diagnosed as 
mild scoliosis, degenerative changes with secondary mild 
spinal stenosis was first demonstrated many years after 
service and is not shown to have had its onset during service 
or to be in any way causally related to service.  



CONCLUSIONS OF LAW

1.  Neuropathy was not incurred in or aggravated by service 
and is not related to a service connected disease or 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b); (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 
(2007). 

2.  A knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

3.  A low back disability, including scoliosis, degenerative 
changes with secondary mild spinal stenosis was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1154; 38 C.F.R. §§ 
3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in May 2005, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter and a May 2003 letter and a June 
2007 letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element, the VCAA letters 
contained a notation that the veteran should let VA know if 
there was any other evidence or information that would 
support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the May 2003, May 2005 and June 2007 letters.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the June 2007 letter.  VCAA notice should be provided 
prior to the initial adjudication of the claim.  Pelegrini 
II.  The timing deficiency in the June 2007 letter was cured 
by readjudication in a supplemental statement of the case 
dated in November 2007.

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the remand instructions, the veteran underwent a VA 
examination in August 2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  

In December 1977, the National Personnel Records Center 
reportedly sent the veteran's service medical records to the 
RO.  The service medical records are not now in the claims 
folder.  VA is generally required to search for alternate 
sources of information.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  NPRC did report that a search of evacuation 
hospital records had been negative and the RO has sought 
service personnel records.   

The lack of further efforts does not prejudice the veteran.  
He is claiming service connection for neuropathy on the basis 
of in-service exposure to Agent Orange.  Such exposure is 
presumed to have occurred, even in the absence of service 
department records.  38 U.S.C.A. § 1116(f) (West 2002).  He 
has not reported any other in-service disease or injury in 
connection with his claims for service connection for 
neuropathy.  

The denial of the bilateral knee condition and a back 
condition was determined not by the lack of an in-service 
injury, but rather because of a lack of relationship between 
the current disability and service. 

There is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations.  
38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In an October 1996 letter, Dr. Thomas Freeman stated that the 
veteran was assaulted by his supervisor at work.  The veteran 
reported that his supervisor grabbed him by his neck and beat 
his head against a door.  The veteran reported back and neck 
pain since this incident.  He stated that since the incident, 
he had neck pain with numbness into his left arm into his 
middle finger.  The pain was worse with neck extension which 
exacerbated the numbness.  He also had a low back pain but 
denied paresthesias in his legs.  Dr. Freeman noted that the 
veteran's lumbar X-rays were normal.  Dr. Freeman stated that 
the veteran was having radicular symptoms in the left arm 
related to his neck.  His low back pain was myofascial in 
origin without radicular symptoms and with normal X-rays.

In a July 1997 letter, Dr. Kanta Shah stated that the veteran 
had been experiencing cervical pain, back pain and pain in 
the arms in legs as a result of an injury in March 1996 when 
he was assaulted.  The veteran had associated feeling of 
numbness in his legs.  The diagnosis was post traumatic 
chronic cervical and back pain, fibromylagia of the right 
paralumbar muscles and a herniated disc.

An August 1997 treatment note from a physician at the 
Harbourside Medical Tower reported that the veteran had 
secondary fybromylagia post trauma.  

An EMG test in April 2000 demonstrated normal motor nerve 
conduction studies, a normal EMG study and no 
electrophysiologic evidence of lumbar radiculopathy.

In May 2000 the veteran presented to the Neuropsychiatric 
Institute.  He reported being involved in a motor vehicle 
accident in December 1998 where he sustained a head injury 
and loss of consciousness.

In May 2000 the veteran presented to Dr. Fred Turner with 
complaints of neck pain that radiated to his fingers as well 
as low back pain that radiated to his lateral calf.  Dr. 
Turner stated that these symptoms were the result of an 
automobile accident that occurred in December 1998.

In August 2000 the veteran presented to Dr. Frank Gomes, a 
neurological surgeon, with complaints of pain stiffness of 
his low back and severe neck pain.  Dr. Gomes reported that 
in December 1998 the veteran was a passenger in a vehicle 
that was involved in a head-on collision with a cement truck.  
After the accident the veteran developed cervical pain and 
low back pain.  He had moderate cervical stiffness and 
headaches with a chief complaint of low back and bilateral 
pain and numbness.  The diagnosis was status post motor 
vehicle accident in December 1998 with post traumatic 
cervical sprain/strain; severe post traumatic lumobosacral 
strain/sprain; aggravated symptomatic lumbar spondylosis and 
spinal stenosis and a herniated lumbar disc.

In an April 2001 letter, Dr. Gomes stated that the veteran 
was status post previous lumbar back surgery, a lumbar 
laminectomy/discetomy at L4-5, performed in October 2000.  
Dr. Gomes noted that the veteran developed chronic low back 
pain syndrome with chronic complaints of low back leg pain 
with numbness.

In December 2004 the veteran presented to the Bay-Pines VA 
Medical Center (VAMC) for a neurology consultation.  The 
treating doctor noted that the veteran had a motor vehicle 
accident in 1998 which resulted in a lumbar laminectomy for 
severe pain in the lower back and weakness.  The diagnosis 
was low back pain, likely spondylosis.

In May 2005 the veteran presented to the VAMC with complaints 
of chronic neck back pain for over 34 years.  He also 
reported continued pain in his lower back, neck, knees and 
shoulders.  The diagnosis was a presentation consistent with 
degenerative joint disease in the entire spine.  

A May 2005 MRI of the lumbar spine demonstrated mild 
scoliosis of the lower lumbar spine.  An MRI of the cervical 
spine demonstrated C2 vertebral body hemangioma with the 
remainder of the examination normal.    

In August 2007 the veteran underwent a VA examination for his 
knees, spine and peripheral nerves.  The veteran reported 
that he sustained a knee injury in Vietnam when he was 
jumping from a parachute and had to do the five-point 
landing.  He had a total of five parachute jumps.  The 
diagnosis was bilateral knee osteoarthritis.  The examiner 
stated that it was as least as likely as not that the 
veteran's knee pains were related to the parachute jumping.  
This opinion was based on the fact that he had parachute 
jumping in 1967 and many other jumps in air assault and the 
pain had continued since then.

X-rays of the knees in August 2007 was unremarkable except 
for mild vascular calcification.

Regarding his spine, the veteran reported pain for the last 
30 years.  The examiner noted that an MRI of the lumbar spine 
showed moderate to severe arthropathy in L5-S1, L4-L5.  The 
diagnosis was cervical spine osteoarthritis and lumbar spine 
osteoarthritis with facet arthropathy.  The examiner 
concluded that it was unlikely that the veteran's spine 
arthritis was related to his active service.

Regarding the peripheral nerves, the veteran presented with 
complaints of sciatic pain.  He reported pain and numbness in 
his left leg, left buttock, and lower back since 1998, 
correlating to the onset of pain in his spine.  The diagnosis 
was sciatica neuralgia.  The examiner concluded that it was 
unlikely that the veteran's sciatica neuralgia was due to the 
result of active service.  It was likely that the neuralgia 
was due to the lumbar spine arthropathy.

In November 2007, another VA examiner provided an addendum to 
the August 2007 VA examination.  The November 2007 examiner 
reviewed the claims folder, and noted that the August 2007 
examiner rendered a clinical diagnosis of osteoarthritis of 
the knees that was related to service by virtue of the 
veteran's parachute jumping.  However, the November 2007 VA 
examiner stated that it was clear that the August 2007 
examiner rendered a clinical diagnosis prior to receiving the 
final X-ray report.  Based on that report, the conclusion was 
that the diagnosis of osteoarthritis was untenable.  The 
examiner stated that the clinical findings and X-rays pointed 
to only a symptom--arthralgia (joint pain).  

The November 2007 VA examiner noted that there was no mention 
of a knee or back condition which included a VA examination 
in May 1991.  The back pain appeared to be subsequent to a 
motor vehicle accident in December 1998 and in reference to a 
fight.

The November 2007 VA examiner concluded that the veteran's 
bilateral knee condition and back condition were not as 
likely as not a consequence of military service.

I.  Entitlement to service connection for neuropathy, to 
include as secondary to exposure to Agent Orange (AO).

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  
Note 2 that follows provides that for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

The veteran asserts that he now has neuropathy as the result 
of exposure to Agent Orange in Vietnam.   

The veteran served in Vietnam.  Exposure to Agent Orange or 
other herbicide agents is thus presumed. 

Acute or subacute peripheral neuropathy must manifest to a 
degree of 10 percent or more within one year of the veteran's 
date of last claimed exposure to herbicides and resolved 
within two years of the exposure, for either to be presumed 
to have been incurred in service which is not demonstrated in 
this case.  While the veteran's service medical records are 
not available for review, there is no evidence of peripheral 
neuropathy.  The first evidence of a neurologic impairment, 
sciatic neuropathy was in October 1996, close to 30 years 
following the veteran's separation from service.  There are 
no medical records showing earlier treatment as the initial 
treatment was a result of an incident where the veteran was 
assaulted at his job. 

The veteran's statements could be read as reporting a 
continuity of symptomatology since service, but this history 
is not credible when viewed in the light of the 
contemporaneous history he reported when initially seen.  
That history reported no symptomatology prior to injuries 
long after service.

The requirement that peripheral neuropathy manifest within 
weeks or months of herbicide exposure and resolve within 2 
years of onset has not been met.  Thus, the veteran is not 
entitled to presumptive service connection for peripheral 
neuropathy under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet App 120 (2007); see also Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994). 

With regard to the three elements of service connection, the 
veteran has a current diagnosis of sciatica neuralgia.  The 
requirement that there be a current disability is thus 
satisfied. 

The veteran's DD Form 214 reveals that he received basic 
airborne training and the parachute badge and the Board 
accepts, for purposes of argument, that he sustained an in 
service injury as a result of his parachuting.

However, peripheral neuropathy was not diagnosed until 
October 1996, which was many years after discharge from 
service.  Additionally, the veteran sustained a work related 
assault and a motor vehicle accident which resulted in pain 
and numbness in his left leg, left buttock, and lower back.  

Additionally, there is no competent evidence linking the 
current neuropathy condition to service as there is no 
medical opinion linking the current disability to service.

As a lay person, the veteran is not competent to render an 
opinion that his neuropathy is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Additionally, the August 2007 VA examiner concluded that it 
was unlikely that the veteran's sciatica neuralgia was due to 
or the result of active service.  It was likely that the 
neuralgia was due to the lumbar spine arthropathy.

In short, the preponderance of the evidence is against a 
finding that the incurred neuropathy as a result of disease 
or injury in active military service. 

Lower extremity weakness has been linked to sciatica or 
fibromyalgia secondary to lumbar spine disability.

As addressed below, the veteran is not service connected for 
a lumbar strain or lumbar spine arthropathy.  Secondary 
service connection could also not be granted based on this 
theory of entitlement.  38 C.F.R. §§ 3.303, 3.310.  The 
medical opinion is to that the sciatica is not related to 
service.

As just discussed the medical opinions against a link between 
current sciatica and service are supported by the 
contemporaneous record.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  

II.  Entitlement to service connection for a bilateral knee 
disorder.

Analysis

With regard to the three elements of service connection, the 
DD Form 214 reveals that the veteran received basic airborne 
training and the parachute badge.  This evidence supports the 
veteran's reports of in-service knee trauma from parachute 
jumps.  The element of an in-service injury is satisfied.

The veteran has a current diagnosis of arthralgia (joint 
pain).  No underlying knee disability has been shown.  Pain 
without an underlying disease or disability cannot satisfy 
the requirement that there be a current disability.  Sanchez-
Benitez v. West, 13 Vet App 282 (1999); Evans v. West, 12 
Vet. App. 22 (1998).

Although one examiner diagnosed arthritis, this finding was 
discredited by the normal X-ray examination and the 
subsequent opinion by a VA examiner who reviewed the claims 
folder.  Under the rating schedule, osteoarthritis must be 
demonstrated by X-ray examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  The only reported X-ray 
examination in this case failed to reveal osteoarthritis and 
the most informed medical opinion is that the veteran does 
not have arthritis of the knees.

The weight of the evidence is therefore, against a finding 
that the veteran has a current knee disability.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the August 2007 VA opinion regarding the 
bilateral knee condition is of less probative value than the 
opinion of the November 2007 VA examiner's clarification 
addendum.  As noted, the August 2007 VA examiner's opinion 
regarding the bilateral knee condition was rendered prior to 
receiving the final X ray report which did not demonstrate 
osteoarthritis.  

The November 2007 VA examiner had the benefit of a review of 
the veteran's final X-ray report.  The November 2007 VA 
examiner also addressed the timing of the veteran's symptoms 
and provided a thorough rationale for his conclusions.  For 
these reasons the Board finds the November 2007 VA examiner's 
opinion to be the most probative.  

The Board also notes that the veteran's testimony regarding 
the cause of his bilateral knee condition.  However, as a lay 
person, he is not competent to diagnose his symptoms as 
stemming from osteoarthritis.  Grottveit v. Brown, supra.; 
Espiritu v. Derwinski, supra.  

Because the most probative evidence is against a finding of 
current disability, the preponderance of the evidence is 
against the claim.  As such, the benefit of the doubt rule is 
not for application and, the claim is denied.  See 38 
U.S.C.A. § 5107(b).

III.  Entitlement to service connection for mild scoliosis, 
degenerative changes with secondary mild spinal stenosis.

Analysis

The veteran has a current diagnosis of cervical spine 
osteoarthritis and lumbar spine osteoarthritis with facet 
arthropathy.  The requirement that there be a current 
disability is thus satisfied. 

The veteran's reports of in-service back trauma are 
consistent with his duties as a parachutist.

The only competent evidence of a link between the current 
disability and service consist of the veteran's recent 
reports of back pain since service.  These recent reports 
must be weighed against his contemporaneous reports that the 
back paint did not arise until the injuries in 1996 and 2001, 
decades after service.  

His reports must also be weighed against the competent 
medical opinion.  The August 2007 and November 2007 VA 
examiners concluded that it was not as likely as not that the 
current back disability was a consequence of military 
service.

As a lay person, the veteran is not competent to render a 
medical opinion as to the cause of the current back 
disability.  Barr v. Nicholson, Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  

The preponderance of the evidence is, therefore, against 
finding a link between the current back disability and a 
disease or injury in service.  

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
current cervical spine osteoarthritis and lumbar spine 
osteoarthritis with facet arthropathy is related to his 
service, or that it became manifest within a year of his 
discharge from active service.  The first clinical finding of 
degenerative disc or joint disease was in May 2005, almost 40 
years after the veteran's discharge from active duty.  

While the veteran has reported a continuity of 
symptomatology, the record demonstrates that his back 
condition began after his involvement in an assault and a 
motor vehicle accident almost 30 years after service.

As the record does not show that the veteran had arthritis in 
service or to a compensable degree within one year of his 
discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER


Entitlement to service connection for neuropathy, to include 
as secondary to exposure to Agent Orange (AO) is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for mild scoliosis, 
degenerative changes with secondary mild spinal stenosis is 
denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


